ARMED SERVICES BOARD OF CONTRACT APPEAL_S

Appeal of--

)

)
_ ) ASBCA No.60444

)

)

Under Contract No. W9 l B4M-07-C-7228

APPEARANCE FOR THE APPELLANT:
CEO and President

AFPEARANCES FOR THE GOVERNMENT: Raymond M. Saunders, Esq.
Army Chief Trial Attomey
CPT Matthew A. Freeman, JA
Trial Attomey

OPINION BY ADMINISTRATIVE JUDGE PEACOCK ON APPELLANT’S
MOTlON FOR RECONS[DERATION

On 18 November 2016, appellant submitted an email that the Board deemed a
timely-filed motion for reconsideration of our 10 November 2016 decision, which
dismissed the appeal for lack of jurisdiction. The Board received the govemment’s
response to appellant’s motion for reconsideration on 28 February 2017. Appellant
submitted its reply on 27 March 2017.

It is well established that reconsideration does not provide a party an
opportunity to reargue issues that were previously raised and decided. Precision
Standard, Inc., ASBCA No. 58135, 16~1 BCA 11 36,504 at 177,859. The moving party
must show a compelling reason why the Board should modify its decision based upon
newly discovered evidence, mistakes in our findings of fact, or errors of law. [d.

The Board’s 10 November 2016 decision held that we lacked jurisdiction over
the appeal because appellant failed to submit a certified claim to the contracting officer
prior to filing the appeal. The decision also addressed that appellant could not correct
its failure to certify its claim by submitting a claim including a signed certification on
8 September 2016, after filing its appeal with the Board. Appellant’s motion revisits
arguments previously made, including asking the Board to consider its most recently
submitted certified claim, The Board duly considered appellant’s attempt to correct its
failure to certify its claim in our previous decision. We need not address it again here.
To the extent that appellant seeks a decision from the contracting officer on its
certified claim, the Board dismissed the appeal without prejudice to appellant’s

submission of a properly certified claim to the contracting officer. Accordingly,

appellant’s motion for reconsideration is denied.

Dated: 12 April 2017

1 c___oncur

/
//

 

//// ¢/%/

/ //%7%

'RY)BERT T. PEACOCK

Administrative Judge
Armed Services Board
of Contract Appeals

I cone

  

 

 

MARK N. STEMPLER
Administrative Judge
Acting Chairman
Armed Services Board
of Contract Appeals

RICHARD SI-IACKLEFORD
Administrative Judge

Vice Chairman

Armed Services Board

of Contract Appeals

1 certify that the foregoing is a true copy of` the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60444, Appeal 0

Charter.

Dated:

rendered in conformance with the Board's

 

JEFFREY D. GARDIN
Recorder, Armed Services
Board of Contract Appeals